Case 19-22715-CMB        Doc 51   Filed 07/15/19 Entered 07/15/19 12:08:37        Desc Main
                                  Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

5171 CAMPBELLS LAND CO., INC.,                    Bankruptcy No. 19-22715-CMB

               Debtor,                            Chapter 11

UNITED STATES TRUSTEE,

               Movant,
         vs.

5171 CAMPBELLS, LAND CO., INC.

               Respondent.




                                   ORDER OF COURT

AND NOW on this ____ day of July, 2019, upon consideration of the foregoing, and after Notice

and a hearing, it is hereby ORDERED and DECREED that the Motion is GRANTED. The

Court does NOT appoint a Chapter 11 Trustee Pursuant to the United States Trustee’s Motion

for Appointment of Chapter 11 Trustee.




                                                  ______________________________
                                                  Honorable Judge Carlota M. Bohm
                                                  United States Bankruptcy Judge
Case 19-22715-CMB        Doc 51    Filed 07/15/19 Entered 07/15/19 12:08:37             Desc Main
                                   Document     Page 2 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:

5171 CAMPBELLS LAND CO., INC.,                       Bankruptcy No. 19-22715-CMB

               Debtor,                               Chapter 11

UNITED STATES TRUSTEE,

               Movant,
         vs.

5171 CAMPBELLS, LAND CO., INC.

               Respondent.


                                CERTIFICATE OF SERVICE

I, Michael P. Oliverio, hereby certify that on the 15th day of July, 2019, a true and correct copy
of Response to Untied States Trustees Expedited Motion for Appointment of Chapter 11 Trustee
was served upon the following by First Class Mail:

U.S. Trustee
1001 Liberty Avenue
Suite 970
Pittsburgh, PA 15222

Store Capital
c/o Craig Solomon Ganz
Ballard Spahr LLP
1 East Washingyton Street, Suite 2300
Phoenix AZ 85004

Edward Peters
1717 N. Bayshore Drive
#3637
Miami, FL 33132

Erie County Tax Bureau
140 West 6th Street
Room 110
Erie PA 16501
Case 19-22715-CMB        Doc 51   Filed 07/15/19 Entered 07/15/19 12:08:37   Desc Main
                                  Document     Page 3 of 5



Foundation Building Materials
6872 Paysphere Circle
Chicago, IL 60674

Greg Greco Heating & Cooling
1617 Dagmar Avenue
Pittsburgh PA 15216

LED Solution
120 Applegate Court
Pelham AL 35124

Mahoning County Treasurer
Daniel R. Yemma
120 Market Street
Youngstown OH 44503


Meadville Plate Glass Co., Inc.
299 Pine Street
Meadville PA 16335

One Call Rentals
309 Foothills Lane
Mt. Pleasant PA 15666

Perkins
6075 Poplar Ave. #800
Memphis, TN 38119

Perkins Holdings LLC
Attn: Ben Mitchell
14875 N.E. Tangen Road
Newberg OR 97132

Reinart Food Service
226 East View Drive
Mt. Pleasant PA 15666

Tri-State Restaurant Equipment Co.
Attn: Ed Sondheimer
815 22nd Street
Beaver Falls, PA 15010

WT Spaeder Co., Inc.
Case 19-22715-CMB       Doc 51   Filed 07/15/19 Entered 07/15/19 12:08:37    Desc Main
                                 Document     Page 4 of 5


1602 East 18th Street
Erie, PA 16510

United Healthcare UHS Premium Billing
Box 94017
5505 N. Cumberland Avenue
Suite 307
Chicago IL 60656

MGI Risk Management
1121 Boyce Road
Suite 1600
Pittsburgh PA 15241

NY Department of Taxation and Finance
P.O. Box 15148
Albany NY 12212
Ohio Department of Taxation
P.O. Box 2678

Columbus OH 43216-2678
PA Dept. of Revenue
P.O. Box 280509
Harrisburg PA 17218




                                               /s/ Michael P. Oliverio
                                               Michael P. Oliverio, Esquire
                                               PA I.D. No.: 209399
                                               Michael C. Mazack, Esquire
                                               PA I.D. No.: 205742
                                               John J. Heurich, Esquire
                                               PA I.D. No.: 317155
                                               The Lynch Law Group, LLC
                                               501 Smith Drive, Suite 3
                                               Cranberry Township, PA 16066
                                               Phone: (724) 776-8000
                                               Facsimile: (724) 776-8001
                                               E-Mails: moliverio@lynchlaw-group.com
                                                        mmazack@lynchlaw-group.com
                                                        Jheurich@lynchlaw-group.com
Case 19-22715-CMB   Doc 51   Filed 07/15/19 Entered 07/15/19 12:08:37   Desc Main
                             Document     Page 5 of 5
